Citation Nr: 1547179	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for thoracolumbar spine degenerative joint disease (claimed as a low back condition), to include as secondary to a service-connected right knee disability, and if so, whether service connection for that disorder is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for fibromyalgia, and if so, whether service connection for that disorder is warranted.

3.  Entitlement to an increased disability rating for right knee degenerative joint disease, rated formerly as right knee strain, status-post anterior cruciate ligament (ACL) reconstruction/partial medial meniscectomy (formerly patellofemoral syndrome), rated as 10 percent disabling prior to October 26, 2011.

4.  Entitlement to an increased disability rating for right knee degenerative joint disease, rated formerly as right knee strain, status-post anterior cruciate ligament (ACL) reconstruction/partial medial meniscectomy (formerly patellofemoral syndrome), rated as 30 percent disabling from October 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 through December 1992, April 2003 through September 2006, and December 2006 through December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the May 2008 rating decision, the RO denied the Veteran's claim for a higher disability rating for right knee patellofemoral syndrome, rated at that time as 10 percent disabling.  In the May 2010 rating decision, the RO reopened the Veteran's previous claim for service connection for a back disorder, but denied service connection for that disability.  The Veteran perfected timely appeals of both of the foregoing decisions.

In a July 2010 decision, the Board denied the Veteran's claim for an increased disability rating for the Veteran's right knee disability, recharacterized at that time as right knee strain, status-post ACL reconstruction/partial medial meniscectomy.

The Veteran subsequently appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, counsel for the Veteran and the VA Secretary (the parties) argued that the Board erred in failing to obtain VA treatment records from orthopedic treatment received by the Veteran for her right knee in January 2010.  Moreover, the parties asserted, the Board also failed to consider whether a new VA examination of the Veteran's right knee was warranted, given that the most recent examination had been conducted in April 2008.  For the foregoing reasons, the parties argued that the issue of the Veteran's entitlement to an increased disability rating for right knee strain, status-post ACL reconstruction/partial medial meniscectomy, rated as 10 percent disabling, should be returned to the Board for action consistent with the parties' motion.  The joint motion was granted by the Court and the matter was returned to the Board.

In September 2011, the Board remanded the issue concerning the Veteran's right knee for further development, to include efforts to obtain all outstanding VA treatment records, to include the records from the Veteran's purported January 2010 VA treatment, and arranging the Veteran to undergo a new VA examination of her right knee.  In subsequent post-remand development, the Appeals Management Center (AMC) in Washington, D.C. issued a January 2012 rating decision that awarded a higher 30 percent disability rating for the Veteran's right knee disability, recharacterized again as degenerative joint disease, effective October 26, 2011.

In January 2015, the Board remanded the matter again in order to afford the Veteran a new video conference hearing with a currently sitting member of the Board, as per her request received in October 2014.  Pursuant to the Board's remand, the Veteran's testimony was received during a July 2015 video conference hearing, held before the undersigned Veterans Law Judge.  A transcript of that testimony is associated with the claims file.  The matter now returns to the Board for de novo review.

The issues of whether new and material evidence was received to reopen a claim for service connection for fibromyalgia, and if so, whether service connection for that disorder is warranted, and, the Veteran's entitlement to an increased disability rating for right knee degenerative joint disease, rated formerly as right knee strain, status-post anterior cruciate ligament (ACL) reconstruction/partial medial meniscectomy (formerly patellofemoral syndrome), rated as 10 percent disabling prior to October 26, 2011 and as 30 percent disabling from October 26, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a back disorder was denied in a September 2002 rating decision; the Veteran did not appeal that decision.

2.  The Veteran filed subsequent petitions to reopen her claim in January 2008 and July 2008 and those petitions were denied in rating decisions issued in May 2008 and October 2008 respectively; the Veteran did not appeal either decision.
 
3.  The Veteran's current petition to reopen her claim for service connection for a back disorder was received in April 2010.
 
4.  The evidence associated with the claims file since the RO's October 2008 denial, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's current back disorder is related to her active duty service.

5.  The evidence shows that the Veteran's thoracolumbar spine degenerative joint disease has resulted from injuries sustained during her active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's January 2008 rating decision is new and material, and the Veteran's claim for service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for thoracolumbar spine degenerative joint disease are met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a petition to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's petition to reopen her previous claim for service connection for a back disorder, given the favorable action taken below as to that issue and as to the underlying service connection claim, no further notification or assistance in developing the facts pertinent to those matters is required.  Such action would result only in delay.

II.  Reopening Claim for Service Connection for a Back Disorder

The Veteran's original claim for service connection for a low back disorder was denied ultimately in a September 2002 rating decision, on the basis that the evidence did not show that the Veteran had a current low back disorder.  The Veteran did not appeal that denial.  Accordingly, the September 2002 denial became final.  38 U.S.C.A. § 7105(c).

The Veteran subsequently sought on multiple occasions to reopen her claim, most recently in July 2008.  That petition was denied in an October 2008 rating decision on the basis that newly submitted evidence still did not show the existence of a current low back disorder.  Again, the Veteran did not seek appeal of the October 2008 denial, and hence, the October 2008 denial is also final.  38 U.S.C.A. § 7105(c).

The pending petition to reopen the Veteran's claim was received by VA in April 2010.  In a June 2010 rating decision, the RO apparently determined that new and material evidence was received and reopened the Veteran's claim.  Still, service connection was denied on the basis that the newly received evidence still did not establish an etiological relationship between the Veteran's diagnosed back disorder and her active duty service.  The current appeal arises out of the June 2010 denial.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final October 2008 denial, the evidentiary record consisted of lay assertions raised in the Veteran's claims submissions and statements received to that point, service treatment records, and reports from VA examinations of the Veteran's spine conducted in January 2002 and April 2008.  Since that time, the record has been augmented by additional lay assertions received from the Veteran in her claims submissions and Board hearing testimony; lay statements received from her co-workers and family members in September 2010; video conference hearing testimony received in April 2010 and July 2015; records for VA and military hospital treatment received through July 2015; assorted private treatment records dated through 2011; and reports from VA examinations conducted in February 2008, April 2008, and October 2011.

In sum, the service treatment records available at the time of the final October 2008 decision showed that the Veteran did have an active lumbar strain, as determined during the April 2008 VA examination.  In the claims submissions that were also of record at that time, the Veteran alleged that her back problems began in August 1989 during her active duty service.  Indeed, the service treatment records showed that the Veteran was treated during service in 1989 for a back injury that was being manifested at that time by pain and muscle spasms.  Still, there were no opinions in the record that related the Veteran's lumbar strain to her active duty service.

The records received since the final October 2008 denial includes the Veteran's Board hearing testimony, in which she asserted sustaining injuries to her back during service while performing duties as a medical technician.  In her testimony, she stated that she has experienced chronic back pain since that time.  A September 2010 lay statement received from her mother and her service buddy, L.T., attests that the Veteran complained frequently of back pain during service.  Records for VA and private treatment received by the Veteran through July 2015 include radiologically confirmed findings of lumbar spine degeneration, disc protrusion, multilevel spondylosis, and marked impingement on the L4 nerve root.  A VA examination performed in May 2010 confirmed the foregoing findings.  Although the examiner concluded that the Veteran's spine condition is not secondary to the Veteran's right knee disability, he does appear to suggest that the Veteran's back condition may be related to the Veteran's in-service injuries. 

Overall, the evidence received since the final September 2008 denial indicates an ongoing diagnoses of radiologically confirmed lumbar spine degeneration and spondylosis with nerve root impingement, and also, raises the possibility that the Veteran's lumbar spine condition may have been caused by injuries sustained during service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen her claim for service connection for a back disorder has been met.  The Veteran's claim for service connection for a back disorder is reopened.  That issue will next be addressed by the Board on a de novo basis.

III.  Service Connection for a Back Disorder

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the existence of a chronic disease in service, the evidence must show that there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing that symptoms attributable to the claimed disability were continuous after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge if the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to demonstrate the existence of a chronic disease during service, regulations require a showing of a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  In that regard, a chronic disease is to be distinguished from isolated findings or a diagnosis that merely includes the word "chronic."  38 C.F.R. § 3.303(b).

In instances where the evidence does not show the occurrence of a disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to the period of service, establishes that the disability, even though diagnosed after discharge, was in fact incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted in any given case, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In her claims submissions, lay statements, and medical histories provided during VA examinations performed in January 2002, April 2008, and May 2010, the Veteran has asserted that she sustained back injuries during her active duty service and that she has had chronic problems with her back since that time.

Consistent with the Veteran's assertions, the service treatment records show that the Veteran was treated during service in 1989 for reported back pain.  Physical examinations of the back and spine were positive for tenderness and muscle spasms.  During the Veteran's final in-service follow-up for her back problems in November 1989, the Veteran reported that she was still having occasional left-sided low back pain.  Indeed, an examination conducted at that time revealed ongoing tenderness.

Post-service VA treatment records dated from October 2001 through July 2015 show that the Veteran has been treated since January 2002 for ongoing low back pain.  X-rays taken in January 2002 showed minimal degenerative changes and loss of normal lumbar lordosis.  An MRI performed in August 2008 showed a right L3 neural foraminal lesion and ongoing minimal lumbar spine degeneration.  A repeat lumbar spine MRI taken in May 2010 showed progression of the Veteran's spine degeneration with a T4 syringohydromyelia and multilevel lumbar spondylosis.  An MRI in July 2015 showed a disc protrusion at L4-5 with an annular fissure that obliterated the right foramen and impinged markedly on the L4 nerve root.

Concurrent with the above, the Veteran underwent VA spine examinations in January 2002, April 2008, and May 2010.  Range of motion tests performed during the January 2002 examination revealed decreased thoracolumbar motion.  No specific diagnosis was rendered by the examiner other than "chronic postural low back pain."  Also, the examiner offered no opinion as to whether the Veteran's back condition is related in any way to her active duty service.  The April 2008 VA spine examination showed painful thoracolumbar motion and the presence of ongoing muscle spasms.  This time, the examiner diagnosed an active lumbar strain, but again, offered no opinion as to whether there is a relationship between the diagnosed disorder and the Veteran's active duty service.

The May 2010 examination revealed thoracolumbar motion that remained diminished.  Neurological examination revealed positive straight leg raises and diminished sensation in the right lower extremity.  The examiner diagnosed thoracolumbar spine degenerative joint disease.  In a June 2010 addendum opinion, the examiner added his opinion that the Veteran's back condition is not caused by or the result of the Veteran's service-connected right knee disability.  Notably, as rationale, he pointed out that by history, the Veteran stated during the examination that her low back problems began after her in-service injury in which she fell from a table during her active duty service.  In that regard, the examiner apparently concluded that the Veteran's current back disorder is attributable to her in-service injury.

In sum, the evidence shows that the Veteran has current lumbar spine degeneration with multilevel spondylosis and disc protrusion at L4-5 that impinges on the L4 nerve root, and, that the Veteran's disorder has resulted from injuries sustained during the Veteran's active duty service.  As the criteria for service connection for thoracolumbar spine degenerative joint disease are met, service connection for that disability is granted.



ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a thoracolumbar back disorder, to include degenerative disc disease, degenerative joint disease, lumbar strain, and spondylosis is reopened.

Service connection for a thoracolumbar degenerative joint disease is granted.


REMAND

In relation to the issue of whether new and material evidence was received to reopen a claim for service connection for fibromyalgia, and if so, whether service connection for that disorder is warranted, the Veteran's petition to reopen was denied by the RO in a February 2015 rating decision.  The Veteran preserved her right to appeal that denial by filing a timely Notice of Disagreement (NOD) in August 2015.  VA has not taken any further action as to that issue.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200. Here, where the Veteran has not yet been provided an SOC addressing her petition to reopen her claim for service connection for fibromyalgia, she has not yet had an opportunity to perfect her appeal as to that issue.  Under the circumstances, VA must provide the Veteran with an SOC pertaining to that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Concerning the Veteran's claims for higher disability ratings for her right knee disability, the Veteran was most recently afforded a VA examination of her right knee in October 2011.  At that time, she reported symptoms of right knee pain, weakness, stiffness, swelling, and instability.  In terms of function, she reported that she was having limited mobility but remained able to walk distances of up to 50 to 100 feet.  She stated that she was independent in her activities of daily living.

In subsequent video conference hearing testimony in July 2015, the Veteran testified that she was experiencing constant right knee pain and that she was frequently unable to complete here work day due to a combination of pain symptoms and apparent side effects from pain medications being used to treat her right knee.  She testified that right knee pain and swelling were present at the end of each work day and that she was medicating with a combination of Percocet, Motrin, Gabapentin, Cymbalta, and Wellbutrin.  She testified further that she was able to sleep only three or four hours a night due to her knee pain and that she was having difficulty keeping up with household chores.

Consistent with the Veteran's hearing testimony, May 2015 records show that the Veteran has received a medical authorization to obtain handicap license plates and parking permits.  A June 2015 MRI showed moderate medial compartment and focal moderate to severe lateral compartment chondrosis, areas of full thickness cartilage loss involving the lateral compartment cartilage, and underlying edema.  X-rays taken in July 2015 revealed moderate medial and lateral compartment osteoarthritis and mild patellofemoral compartment osteoarthritis.

Overall, the evidence associated with the record since the Veteran's most recent October 2011 VA examination indicates that the Veteran's right knee disorder has progressed and resulted in additional functional impairment.  Under the circumstances, the Veteran should be afforded a new VA examination to determine the current symptoms associated with her right knee disability and the severity thereof.  38 C.F.R. § 3.159(c)(4).

During her July 2015 video conference hearing, the Veteran testified that she was awaiting VA approval to commence private treatment for her right knee with an orthopedic specialist, Dr. Gwo Lee.  Prior to arranging the VA examination ordered above, and in an effort to ensure that the most up-to-date evidence is associated with the claims file, the Veteran should be asked to confirm whether she has received treatment from Dr. Lee, and also, to identify any other private or VA treatment providers who have rendered treatment for her right knee since July 2015.  VA must then undertake efforts to obtain the records for any additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's petition to reopen her previous claim for service connection for fibromyalgia should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect her appeal to the Board concerning that issue.  38 C.F.R. § 20.302(b) (2015).
 
2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding her claims for an increased disability rating for right knee degenerative joint disease, rated formerly as right knee strain, status-post anterior cruciate ligament (ACL) reconstruction/partial medial meniscectomy (formerly patellofemoral syndrome), rated as 10 percent disabling prior to October 26, 2011, and rated as 30 percent disabling from October 26, 2011.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain treatment records from Dr. Gwo Lee and the records for any other treatment received since July 2015, and, to arrange a new VA examination of her right knee.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the complete name(s) and current address(es) for Dr. Gwo Lee and any other private and/or VA treatment providers who provided treatment for her right knee since July 2015.

4.  Obtain records for medical treatment received by the Veteran from Dr. Gwo Lee and for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of her right knee to determine the current symptoms, manifestations, and severity of the Veteran's right knee disability.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection of the right knee, range of motion testing, repetitive motion testing, and stability testing.  All findings from such testing should be reported.  The examiner should also describe any loss of daily or occupational function that is attributable to the right knee disability, any associated flare-ups, and any side effects associated with medications being used to treat the Veteran's right knee.  All objective evidence of the symptoms resulting in such functional loss should be documented by the examiner.

All opinions given by the examiner must be accompanied by a complete rationale.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion being sought.  All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

6.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for right knee degenerative joint disease, rated formerly as right knee strain, status-post anterior cruciate ligament (ACL) reconstruction/partial medial meniscectomy (formerly patellofemoral syndrome), rated as 10 percent disabling prior to October 26, 2011 and as 30 percent disabling from October 26, 2011, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


